Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1 and 11 is that Lu et al. (US 2017/0047261) (“Lu”) and Chavan et al. (US 7,038,321) (“Chavan”) do not disclose disposing a stencil over the substrate, wherein the stencil has at least one opening partially exposing the substrate, the stencil has an inner portion and an outer portion, the inner portion is laterally surrounded by the at least one opening, the outer portion laterally surrounds the inner portion, and the stencil has a support portion linking the inner portion and the outer portion: applying a solder paste over the stencil, wherein a portion of the solder paste is disposed over the substrate through the at least one opening to form the first solder element and the second solder element; removing the stencil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        12/18/2021